DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Applicant’s amendments to claim 11 and the cancellation of claim 12 in the reply filed 27 July 2022 are acknowledged and accordingly the rejections thereto under 35 U.S.C. 101 as outlined in the last office action mailed 12 May 2022 are hereby withdrawn.

Response to Arguments
Applicant’s remarks, filed 27 July 2022, with respect to amended claims 1, 7, and 11 have been fully considered and are persuasive. Accordingly, the rejections of each of claims 1, 7, and 11 have been withdrawn.
In particular, as remarked by Applicant in the second paragraph, first page of said remarks, amended claim 7 has been amended to include the limitations of independent claim 1 and dependent claim 2 and accordingly is in condition for allowance because claim 7 was indicated allowable if rewritten as such as noted in the last office action mailed 12 May 2022.
Furthermore, the recited claim language of claims 1 and 11 now require modifying an initial composition estimating condition, which has been commonly used for the plurality of compounds, based on the partial composition, to thereby define a modified composition estimating condition for each of the compounds and Yamaguchi is at most considered to disclose or render obvious choosing possible structural formulae that may be similar to compounds based on a list of structural changes expected from certain reactions, such as addition of oxygen or elimination of methyl groups (see Yamaguchi ¶ 68). Thus, although Yamaguchi may be construed to teach modifications of specific components of a chemical structural formula of an unknown compound, there does not appear to be a disclosure or obvious modification of the cited prior art of record that arrives at the invention as claimed in claims 1 and 11 which require modifying an initial composition estimating condition that has been commonly used for a plurality of compounds, based on the partial composition, to define a modified composition estimating condition for each of the compounds.

Applicant further remarks that claims 2-6 and 8-10 depend from and add further limitations to amended claim 1 and therefore are believed to be patentable in the event that claim 1 is also patentable.
Regarding the above, the examiner agrees that, because claim 1 is indicated allowable for the reasons described below in further detail, each of claims 2-6 and 8-10, which depend ultimately from claim 1, are also indicated allowable over the cited prior art of record.

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a composition estimating apparatus comprising a modification unit that modifies an initial composition estimating condition, which has been commonly used for the plurality of compounds, based on the partial composition, to thereby define a modified composition estimating condition for each of the compounds, when considered in combination with the other limitations recited in the instant claim.
As to claim 7: The prior art of record does not disclose or render obvious to the skilled artisan a composition estimating apparatus comprising an identification unit that identifies, when a plurality of partial compositions are estimated with respect to a plurality of focused portions corresponding to a plurality of portions of the molecular ion, a highest number of atoms from the plurality of partial compositions for each of the plurality of chemical elements, when considered in combination with the other limitations recited in the instant claim.
As to claim 11: The prior art of record does not disclose or render obvious to the skilled artisan a composition estimating method, comprising modifying with a modification unit an initial composition estimating condition, which has been commonly used for the plurality of compounds, based on the partial composition, to thereby define a modified by composition estimating condition for each of the compounds, when considered in combination with the other limitations recited in the instant claim.
As to claims 2-6 and 8-10: Each of said claims depends ultimately from one of claim 1 or claim 7 and accordingly each is indicated allowable at least by virtue of their respective dependency upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856